This is a processioning proceeding.
The plaintiff moves to dismiss this appeal in this Court upon the ground that the same is premature. The clerk of the Superior Court dismissed the proceedings.
Upon appeal at chambers, the judge presiding in the Third (210) Judicial District reversed the judgment of the clerk and remanded the same to him, to the end that the proper order be made of survey, etc., in accordance with the statute. Revisal, 326.
We are of opinion that the motion to dismiss this appeal because it is premature should be allowed. It was the duty of the defendant to have noted every exception and let the cause proceed to the hearing under the statute, and then, if dissatisfied with the final result, upon exceptions properly taken, the cause can be heard in the Superior Court, and thence by appeal to this Court.
Appeal dismissed.